Title: From David Humphreys to Henry Jackson, 13 March 1783
From: Humphreys, David
To: Jackson, Henry


                        
                            Dr Sir
                            Head Quarters March 13th 1783
                        
                        The Commander in Chief has no objection that Chris. Beebe of your Regt should receive a
                            furlough for such time as you shall think necessary. I am Dr Sir Your Most Obedt Servt
                        
                            D. Humphrys A.D.C.
                            
                        
                    